 



Exhibit 10.1
FLAGSTAR BANCORP, INC.
2006 EQUITY INCENTIVE PLAN
ARTICLE I
ESTABLISHMENT AND PURPOSE
     Section 1.1. Establishment. Prior to the adoption of this Flagstar Bancorp,
Inc. 2006 Equity Incentive Plan (the “Plan”), the Company maintained the 1997
Incentive Plan, the 1997 Employees and Directors Stock Option Plan and the 2000
Stock Incentive Plan, all as amended from time to time (collectively, the “Prior
Plans”). This Plan consolidates, amends and restates the Prior Plans into this
single plan document so that as of the Effective Date: (i) the Prior Plans will
be merged into this Plan; and (ii) no additional grants will be made under any
Prior Plan. Outstanding awards under any Prior Plan will continue to be governed
by such Prior Plan according to the terms of that Prior Plan as of the Effective
Date.
     Section 1.2. Purpose. The Plan is intended to provide incentive to key
employees, officers, directors and others expected to provide significant
services to the Company and its Affiliates to foster and promote the long-term
financial success of the Company and Affiliates and materially increase
shareholder value. The Plan is also intended to encourage proprietary interest
in the Company, to encourage such key employees to remain in the employ of the
Company and its Affiliates, to attract new employees with outstanding
qualifications, and to afford additional incentives to others to increase their
efforts in providing significant services to the Company and its Affiliates. In
furtherance thereof, the Plan permits awards of equity-based and cash incentives
to key employees, officers and directors of, and certain other providers of
services to, the Company and its Affiliates.
ARTICLE II
DEFINITIONS
     Section 2.1. Definitions. The following terms shall have the following
meanings when used herein, unless the context clearly indicates otherwise.
     (a) “Act” means the Securities Act of 1933, as amended.
     (b) “Affiliate” means any “parent corporation” or “subsidiary corporation”
of the Company as those terms are defined in Code Sections 424(e) and (f),
respectively.
     (c) “Agreement” means a written agreement entered into between the Company
and the recipient of a Grant which sets forth the terms and conditions of the
Grant.
     (d) “Board” means the Board of Directors of the Company.
     (e) “Cause” means, unless otherwise provided in a Participant’s Agreement,
(i) engaging in (A) willful or gross misconduct or (B) willful or gross neglect,
(ii) repeatedly failing to adhere to the directions of superiors or the Board or
the written policies and practices of the Company, (iii) the commission of a
felony, a crime of moral turpitude or any crime involving the Company,
(iv) fraud, misappropriation, dishonesty or embezzlement, (v) incompetence or a
material breach of the Participant’s employment agreement (if any) with the
Company (other than a termination of employment by the Participant), or (vi) any
unlawful act detrimental to the Company, all as determined in the sole
discretion of the Committee.

 



--------------------------------------------------------------------------------



 



     (f) “Change in Control” means any one of the following events: (i) a
complete dissolution or liquidation of the Company, (ii) a sale of substantially
all of the assets of the Company, (iii) a merger or combination involving the
Company after which the owners of Common Stock of the Company immediately prior
to the merger or combination own less than 50% of the outstanding shares of
common stock of the surviving corporation, or (iv) the acquisition of more than
25% of the outstanding shares of Common Stock of the Company, whether by tender
offer or otherwise, by any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934) other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company. The
decision of the Committee as to whether a Change in Control has occurred shall
be conclusive and binding.
     (g) “Code” means the Internal Revenue Code of 1986, as amended, and any
related rules, regulations and interpretations.
     (h) “Committee” means the Compensation Committee of the Board; provided
that the Committee shall at all times consist solely of at least two persons who
each qualify as a “Non-Employee Director” under Rule 16b-3(b)(3)(i) promulgated
under the Exchange Act and, to the extent that relief from the limitation of
Section 162(m) of the Code is sought, as an “Outside Director” under
Section 1.162-27(e)(3)(i) of the Treasury Regulations.
     (i) “Common Stock” means the Company’s Common Stock, par value $0.01,
either currently existing or authorized hereafter and any other stock or
security resulting from adjustment thereof as described herein, or the Common
Stock of any successor to the Company which is designated for the purpose of the
Plan.
     (j) “Company” means Flagstar Bancorp, Inc., a Michigan corporation, and any
successor or assignee corporation(s) into which the Company may be merged,
changed or consolidated; any corporation for whose Securities the Securities of
the Company shall be exchanged; and any assignee of or successor to
substantially all of the assets of the Company.
     (k) “Disability” means a physical or mental condition, which in the sole
and absolute discretion of the Committee is reasonably expected to be of
indefinite duration and substantially prevents a Participant from fulfilling his
or her duties or responsibilities to the Company or an Affiliate.
     (l) “Effective Date” means the date this Plan is approved by the Company’s
shareholders.
     (m) “Eligible Persons” means officers, directors and Employees of the
Company and its Affiliates and other persons expected to provide significant
services (of a type expressly approved by the Committee as covered services for
these purposes) to the Company or its Affiliates. The Committee will determine
the eligibility of Employees, officers, directors and others expected to provide
significant services to the Company and its Affiliates based on, among other
factors, the position and responsibilities of such individuals and the nature
and value to the Company or its Affiliates of such individual’s accomplishments
and potential contribution to the success of the Company or its Affiliates.
     (n) “Employee” means an individual, including an officer or director of the
Company or an Affiliate, who is employed as a common-law employee of the Company
or an Affiliate. An “Employee” shall not include any person classified by the
Company as an independent contractor even if the individual is subsequently
reclassified as a common-law employee by a court, administrative agency or other
adjudicatory body. The payment of director’s fees by the Company is not
sufficient to constitute “employment” of the director by the Company.
     (o) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the regulations promulgated thereunder.
     (p) “Exercise Price” means the price per share of Common Stock, determined
by the Board or the Committee, at which an Option or SAR may be exercised.

 



--------------------------------------------------------------------------------



 



     (q) “Fair Market Value” means the value of one share of Common Stock,
determined as follows:
     (i) If the Common Stock is listed on a national stock exchange, the average
of the highest and lowest selling prices on the exchange for the date of
determination, but if no sales were reported for the date of determination, the
average of the highest and lowest selling prices on the exchange for the last
preceding date on which there was a sale of Common Stock on such exchange, as
determined by the Committee, or such other reasonable basis determined by the
Committee using actual transactions in the Common Stock as reported by such
market and consistently applied by the Committee.
     (ii) If the Common Stock is not then listed on a national stock exchange
but is traded on an over-the-counter market, the average of the closing bid and
asked prices for the Common Stock in such over-the-counter market for the last
preceding date on which there was a sale of Common Stock in such market, as
determined by the Committee.
     (iii) If neither (i) nor (ii) applies, such value as the Committee in its
discretion may in good faith determine. Notwithstanding the foregoing, where the
Common Stock is listed or traded, the Committee may make discretionary
determinations in good faith where the Common Stock has not been traded for 10
trading days.
     (r) “Grant” means an award of an Incentive Stock Option, Non-qualified
Stock Option, SAR, Restricted Stock, Restricted Stock Unit, Performance Unit,
Performance Share, Incentive Award, Other Award or any combination thereof to an
Eligible Person.
     (s) “Incentive Award” means a right granted a Participant under
Section 11.4.
     (t) “Incentive Stock Option” means an Option of the type described in
Section 422(b) of the Code awarded to an Employee.
     (u) “Non-qualified Stock Option” means an Option not described in Section
422(b) of the Code awarded to an Eligible Person, the taxation of which is
pursuant to Section 83 of the Code.
     (v) “Option” means any option, whether an Incentive Stock Option or a
Non-qualified Stock Option, to purchase shares of Common Stock at a price and
for the term fixed by the Committee in accordance with Article VII of the Plan
and subject to such other limitations and restrictions in the Plan and the
applicable Agreement.
     (w) “Other Award” means a right granted a Participant under Section 11.3.
     (x) “Participant” means any Eligible Person to whom a Grant is made, or the
Successors of the Participant, as the context so requires.
     (y) “Performance Period” means the period established by the Committee
during which any performance goals specified by the Committee with respect to a
Grant are to be measured.
     (z) “Performance Share” means a right granted a Participant under
Section 11.2.
     (aa) “Performance Unit” means a right granted a Participant under
Section 11.1.
     (bb) “Plan” means the Company’s 2006 Equity Incentive Plan, as set forth
herein, and as the same may from time to time be amended.
     (cc) “Purchase Price” means the Exercise Price times the number of shares
of Common Stock with respect to which an Option is exercised.

 



--------------------------------------------------------------------------------



 



     (dd) “Restricted Stock” means Common Stock granted to a Participant subject
to the terms and conditions established by the Committee pursuant to Article IX.
     (ee) “Restricted Stock Unit” means a right granted to a Participant under
Article X.
     (ff) “Restriction Period” means the period of time during which
restrictions established by the Committee shall apply to a Grant.
     (gg) “Retirement” means, unless otherwise provided by the Committee in the
Participant’s Agreement, the Termination of Service (other than for Cause) of a
Participant:
     (i) on or after the Participant’s attainment of age 65; or
     (ii) on or after the Participant’s attainment of age 55, provided the
Participant’s age plus years of service with the Company or an Affiliate,
including service in the employer-employee relationship, directorship or both,
equals or exceeds 75 years.
     (hh) “Stock Appreciation Right” or “SAR” means a right granted to a
Participant under Article VIII.
     (ii) “Successor of the Participant” means the legal representative of the
estate of a deceased Participant or the person or persons who acquire the right
to exercise an Option or SAR by bequest or inheritance or by reason of the death
of the Participant.
     (jj) “Termination of Service” means the time when the employee-employer
relationship or directorship or other service relationship (sufficient to
constitute service as an Eligible Person) between the Participant and the
Company or an Affiliate is terminated for any reason, with or without Cause,
including, but not limited to, any termination by resignation, discharge,
Disability, death or Retirement; provided, however, Termination of Service shall
not include: (i) a termination where there is a simultaneous reemployment of the
Participant by the Company or an Affiliate or other continuation of service
(sufficient to constitute service as an Eligible Person) for the Company or an
Affiliate or (ii) an employee who is on military leave, sick leave or other bona
fide leave of absence (to be determined in the discretion of the Committee). The
Committee, in its absolute discretion, shall determine the effects of all
matters and questions relating to Termination of Service, including but not
limited to the question of whether any Termination of Service was for Cause and
all questions of whether particular leaves of absence constitute Terminations of
Employment.
ARTICLE III
ADMINISTRATION
     Section 3.1. General. The Plan shall be administered by the Committee.
     Section 3.2. Committee Meetings. The Committee shall meet from time to time
as determined by its chairman or by the Chairman or Chief Executive Officer of
the Company. A majority of the members of the Committee shall constitute a
quorum and the acts of a majority of the members present at any meeting of the
Committee at which a quorum is present, or acts approved in writing by a
majority of the entire Committee, shall be the acts of the Committee for
purposes of the Plan. To the extent applicable, no member of the Committee may
act as to matters under the Plan specifically relating to such member.
     Section 3.3. Powers of the Committee. Subject to the terms and conditions
of the Plan and consistent with the Company’s intention for the Committee to
exercise the greatest permissible flexibility under Rule 16b-3 of the Exchange
Act in awarding Grants, the Committee shall have the power:

 



--------------------------------------------------------------------------------



 



     (a) to determine from time to time the Eligible Persons who are to be
awarded Grants and the nature and amount of Grants, and to generally determine
the terms, provisions and conditions (which need not be identical) of Grants
awarded under the Plan, not inconsistent with the terms of the Plan;
     (b) to construe and interpret the Plan and Grants thereunder and to
establish, amend and revoke rules and regulations for administration of the
Plan. In this connection, the Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan, in any Agreement or in any
related agreements in the manner and to the extent it shall deem necessary or
expedient to make the Plan fully effective;
     (c) to amend any outstanding Grant, subject to Sections 8.2(f), 12.3, 12.5
and 12.9, and to accelerate or extend the vesting or exercisability of any
Grant, subject to Section 12.3, and to waive conditions or restrictions on any
Grants, subject to Section 8.2(f), all to the extent it shall deem appropriate;
     (d) to cancel, with the consent of a Participant or as otherwise permitted
by the Plan, outstanding Grants;
     (e) to determine whether, and to what extent and under what circumstances,
Grants may be settled in cash, Common Stock, other property or a combination of
the foregoing, subject to Section 8.2(f);
     (f) to appoint agents as the Committee deems necessary or desirable to
administer the Plan;
     (g) to provide for the forms of Agreements to be utilized in connection
with the Plan, which need not be identical for each Participant;
     (h) to establish any “blackout” period the Committee in its sole discretion
deems necessary or advisable; and
     (i) generally to exercise such powers and to perform such acts as are
deemed necessary or expedient to carry out the terms of the Plan and to promote
the best interests of the Company and its Affiliates with respect to the Plan.
     Section 3.4. Grants to Committee Members. Notwithstanding Section 3.3, any
Grant awarded under the Plan to an Eligible Person who is a member of the
Committee shall be made by a majority of the directors of the Company who are
not on the Committee; provided that any Grant to such person must satisfy the
requirements for exemption under Rule 16b-3 of the Exchange Act and does not
cause any member of the Committee to be disqualified as a Non-Employee Director
under such Rule.
     Section 3.5. Committee Decisions and Determinations. Any determination made
by the Committee pursuant to the provisions of the Plan or an Agreement shall be
made in its sole discretion in the best interest of the Company and its
Affiliates, not as a fiduciary. All decisions made by the Committee pursuant to
the provisions of the Plan or an Agreement shall be final and binding on all
persons, including the Company, its Affiliates, Participants and Successors of
the Participants. Any determination by the Committee shall not be subject to de
novo review if challenged in any court or legal forum.
ARTICLE IV
ELIGIBILITY AND PARTICIPATION
     Section 4.1. Eligibility. Any Eligible Person may receive Grants under the
Plan.
     Section 4.2. Participation. Whether an Eligible Person receives a Grant
under the Plan will be determined by the Committee, in its sole discretion, as
provided in Section 3.3. Except for Incentive Awards, to receive a Grant an
Eligible Person must enter into an Agreement evidencing the Grant.

 



--------------------------------------------------------------------------------



 



ARTICLE V
SHARES SUBJECT TO PLAN
     Section 5.1. Available Shares. Shares hereunder may consist, in whole or in
part, of authorized and unissued shares or treasury shares, including shares
purchased by the Company on the open market for purposes of the Plan. The
certificates for Common Stock issued hereunder may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer hereunder or
under the Agreement or as the Committee may otherwise deem appropriate.
     (a) Grants. Subject to adjustment pursuant to Section 5.4 and except as
provided in subsection (b), the maximum number of shares of Common Stock that
may be issued under the Plan as a result of any Grants is: (i) 2,268,280 shares,
which is the total shares attributable to any authorized shares not issued or
not subject to outstanding awards under the Company’s 1997 Employees and
Directors Stock Option Plan and 2000 Stock Incentive Plan, both as amended, as
of the Effective Date, plus (ii) any shares subject to outstanding awards under
the Company’s 1997 Employees and Directors Stock Option Plan and 2000 Stock
Incentive Plan, both as amended, as of the Effective Date that on or after the
Effective Date cease for any reason to be subject to such awards (other than by
reason of exercise or settlement of the awards to the extent they are exercised
for or settled in vested and nonforfeitable shares).
     (b) Cash-Settled SARs. Grants of SARs under which the Grant Agreement
provides they will be settled only in cash shall not be considered in the limit
under subsection (a); provided, however, once made, a Grant of a SAR which will
be settled in only cash may not later be amended, modified or otherwise changed
to be settled in Common Stock or a combination of Common Stock and cash, as
provided in Section 8.2(f).
     Section 5.2. Previously Granted Shares. Subject to Sections 5.1 and 5.3,
the Committee has full authority to determine the number of shares of Common
Stock available for Grants. In its discretion, the Committee may include as
available for distribution all of the following:
     (a) Common Stock subject to a Grant that has been forfeited;
     (b) Common Stock under a Grant that otherwise terminates, fails to vest,
expires or lapses without issuance of Common Stock being made to a Participant;
and
     (c) Common Stock subject to any Grant that settles in cash or a form other
than Common Stock.
     Section 5.3. Incentive Stock Option Restriction. Solely for purposes of
determining whether shares are available for the issuance of Incentive Stock
Options, and notwithstanding any provision of this Article V to the contrary,
the maximum aggregate number of shares that may be issued through Incentive
Stock Options under the Plan is 979,509. The terms of Section 5.2 apply in
determining the number of shares available under this Section for issuance
through Incentive Stock Options.
     Section 5.4. Adjustments. In the event that the outstanding shares of
Common Stock hereafter are changed into or exchanged for a different number or
kind of shares or other securities of the Company or of another corporation by
reason of merger, consolidation, reorganization, recapitalization,
reclassification, combination of shares, stock split-up, or stock dividend, or
in the event that there should be any other stock splits, stock dividends or
other relevant changes in capitalization occurring after the effective date of
this Plan:
     (a) The aggregate number and kind of shares that may be issued under this
Plan may be adjusted appropriately; and
     (b) Rights under outstanding Grants made to Eligible Persons hereunder,
both as to the number of subject shares and the Exercise Price, may be adjusted
appropriately.

 



--------------------------------------------------------------------------------



 



     Notwithstanding anything herein to the contrary, without affecting the
number of shares of Common Stock reserved or available hereunder, the Committee
may authorize the issuance or assumption of benefits under this Plan in
connection with any merger, consolidation, acquisition of property or stock, or
reorganization upon such terms and conditions as it may deem appropriate
(including but not limited to a conversion of equity awards in Grants under this
Plan in a manner consistent with paragraph 53 of FASB Interpretation No. 44),
subject to compliance with the rules under Code Sections 422 and 424, as
applicable.
     The foregoing adjustments and the manner of application of the foregoing
provisions to Grants shall be determined solely by the Committee on a
case-by-case basis, applied to similarly situated groups or in any other manner
as it deems in its sole discretion. Any adjustment hereunder may provide for the
elimination of fractional share interests.
     Section 5.5. Code Section 409A Limitation. Any adjustment made pursuant to
Section 5.4 to any Grant that is considered “deferred compensation” within the
meaning of Section 409A of the Code shall be made in compliance with the
requirements of Code Section 409A. Any adjustments made pursuant to Section 5.4
to any Grant that is not considered “deferred compensation” shall be made in a
manner to ensure that after such adjustment, the Grant either continues not to
be subject to Code Section 409A or complies with the requirements of Code
Section 409A.
ARTICLE VI
GRANTS IN GENERAL
     Section 6.1. Agreement. Except for Incentive Awards, each Grant hereunder
shall be evidenced by a written Agreement as of the date of the Grant and
executed by the Company and the Eligible Person. Each Agreement shall set forth
the terms and conditions as may be determined by the Committee consistent with
the Plan. The Agreement shall state the number of shares of Common Stock to
which the Grant pertains and may provide for adjustment in accordance with
Section 5.4. As applicable, each Agreement must state the Exercise Price or
other consideration to be paid for any Grant.
     Section 6.2. Time of Granting of an Award. The award date of a Grant shall,
for all purposes, be the date on which the Committee makes the determination
awarding such Grant, or such other date as is determined by the Board. Notice of
the determination of a Grant shall be given to each Eligible Person to whom a
Grant is awarded within a reasonable period of time after the date of such
Grant.
     Section 6.3. Term and Nontransferability of Grants. No Grant is exercisable
except by the Participant or a Successor of the Participant permitted by the
Plan. No Grant is assignable or transferable, except by will or the laws of
descent and distribution of the state wherein the Participant was domiciled at
the time of his or her death; provided, however, that the Committee may permit
other transfers where the Committee concludes that such transferability (i) does
not result in accelerated taxation, (ii) does not cause any Option intended to
be an Incentive Stock Option to fail to be described in Code Section 422(b),
(iii) is in no event a transfer for value, and (iv) is otherwise appropriate and
desirable.
     Section 6.4. Termination of Service as Applied to Options and SARs. Unless
otherwise provided in the applicable Agreement or as otherwise determined by the
Committee, Options and SARs shall be governed by the following provisions in the
event of a Participant’s Termination of Service:
     (a) Termination of Service, Except by Death, Retirement or Disability. Upon
any Termination of Service for any reason other than a Participant’s death,
Retirement or Disability, the Participant has the right, subject to the
restrictions of Section 7.4, to exercise his or her Options or SARs at any time
within three months after Termination of Service, but only to the extent that,
at the date of Termination of Service, the Participant’s right to exercise such
Options or SARs had accrued pursuant to the terms of the Agreement and had not
previously been exercised; provided, however, that, unless otherwise provided in
the Agreement, if there occurs a Termination of Service for Cause, any Option or
SAR not exercised in full prior to such Termination of Service shall be
canceled.

 



--------------------------------------------------------------------------------



 



     (b) Death of Participant. If the Participant dies while an Eligible Person
or within three months after any Termination of Service other than for Cause,
his or her Options or SARs may be exercised in full, subject to the restrictions
of Section 7.4, at any time within 24 months after the Participant’s death, by
the Successor of the Participant, but only to the extent that, at the date of
death, the Participant’s right to exercise such Options or SARs had accrued, had
not been forfeited pursuant to the terms of the Agreement and had not previously
been exercised.
     (c) Disability or Retirement of Participant. Upon Termination of Service
for reason of Disability or Retirement, a Participant shall have the right,
subject to the restrictions of Section 7.4, to exercise his or her Options or
SARs in full at any time within 12 months after Termination of Service, but only
to the extent that, at the date of Termination of Service, the Participant’s
right to exercise such Options or SARs had accrued pursuant to the terms of the
applicable Agreement and had not previously been exercised.
     Section 6.5. Termination of Service as Applied to Grants Other Than Options
and SARs. Unless otherwise provided in the applicable Agreement or as determined
by the Committee, Restricted Stock, Restricted Stock Units, Performance Units,
Performance Shares, Incentive Awards and Other Awards shall be governed by the
following provisions:
     (a) Termination of Service, Except by Death, Retirement or Disability. In
the event of a Participant’s Termination of Service for any reason other than
the Participant’s death, Retirement or Disability, the Participant’s Grants of
Restricted Stock, Restricted Stock Units, Performance Units, Performance Shares,
Incentive Awards and Other Awards shall be forfeited upon the Participant’s
Termination of Service.
     (b) Death, Retirement or Disability of Participant. Restricted Stock,
Restricted Stock Units and Other Awards shall fully vest on a Participant’s
Termination of Service by reason of the Participant’s death, Retirement or
Disability. Performance Units, Performance Shares and Incentive Awards or any
award tied to performance may be paid out at a target level and paid or
distributed at the same time payments are made to other Participants who did not
incur such a Termination of Service as determined by the Committee.
     Section 6.6. Dividends and Distributions. Participants awarded Grants of
Restricted Stock, Restricted Stock Units, Performance Shares or Performance
Units may, if the Committee so determines, be credited with dividends paid with
respect to the underlying shares or dividend equivalents while the Grants are
held in a manner determined by the Committee in its sole discretion. The
Committee may apply any restrictions to the dividends or dividend equivalents
that the Committee deems appropriate. The Committee, in its sole discretion, may
determine the form of payment of dividends or dividend equivalents, including in
the form of cash, Common Stock, Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Units.
     Section 6.7. Participation. There is no guarantee that any Eligible Person
will receive a Grant under the Plan or, having received a Grant, that the
Participant will receive a future Grant on similar terms or at all. There is no
obligation for uniformity of treatment of Eligible Persons with respect to who
receives a Grant or the terms and conditions of Participants’ Grants.
     Section 6.8. Section 83(b) Election. The Committee may prohibit a
Participant from making an election under Section 83(b) of the Code. If the
Committee has not prohibited such election, and if the Participant elects to
include in such Participant’s gross income in the year of transfer the amounts
specified in Section 83(b) of the Code, the Participant shall notify the Company
of such election within ten (10) days of filing notice of the election with the
Internal Revenue Service, and will provide the required withholding pursuant to
Section 12.8, in addition to any filing and notification required pursuant to
regulations issued under the authority of Section 83(b) of the Code.

 



--------------------------------------------------------------------------------



 



ARTICLE VII
STOCK OPTIONS
     Section 7.1. Grants. The Committee may grant Options in accordance with
this Article. The Exercise Price for any Option shall not be less than Fair
Market Value on the date of Grant. Each Agreement for an Option shall state
whether such Option is an Incentive Stock Option or a Non-qualified Stock
Option. Incentive Stock Options may not be granted to an Eligible Person who is
not an Employee of the Company or an Affiliate. Options may be awarded alone or
in addition to other Grants made under the Plan.
     Section 7.2. Exercise of Options.
     (a) Options may be exercised in whole or part at any time within the period
permitted for the exercise thereof and shall be exercised by written notice of
intent to exercise the Option delivered to the Secretary of the Company at its
principal executive offices.
     (b) Except as may otherwise be provided below, the Purchase Price for each
Option granted to an Eligible Person shall be payable in full in United States
dollars upon the exercise of the Option. In the event the Company determines
that it is required to withhold taxes as a result of the exercise of an Option,
as a condition to the exercise thereof, an Employee may be required to make
arrangements satisfactory to the Company to enable it to satisfy such
withholding requirements in accordance with Section 12.8 hereof. If the
applicable Agreement so provides, and the Committee otherwise so permits, the
Purchase Price may be paid in one or a combination of the following:
     (i) by a certified or bank cashier’s check;
     (ii) by the surrender of shares of Common Stock in good form for transfer,
owned by the person exercising the Option and having a Fair Market Value on the
date of exercise equal to the Purchase Price, or in any combination of cash and
shares of Common Stock, as long as the sum of the cash so paid and the Fair
Market Value of the shares of Common Stock so surrendered equals the Purchase
Price;
     (iii) by cancellation of indebtedness owed by the Company to the
Participant; or
     (iv) by any combination of such methods of payment or any other method
acceptable to the Committee in its discretion.
Except in the case of exercised Options paid for by certified or bank cashier’s
check, the Committee may impose limitations and prohibitions on the exercise of
Options as it deems appropriate, including, without limitation, any limitation
or prohibition designed to avoid accounting consequences which may result from
the use of Common Stock as payment upon exercise of an Option. Any fractional
shares of Common Stock resulting from a Participant’s election that are accepted
by the Company will be paid in cash or forfeited in the discretion of the
Committee.
     Section 7.3. Term of Options. The period during which any Option may be
exercised shall not exceed ten (10) years from the Grant Date. No Option shall
be exercisable until such time as set forth in the applicable Agreement (but in
no event after the expiration of such Option).
     Section 7.4. Special Rules For Incentive Stock Options.
     (a) Aggregate Fair Market Value. In the case of Incentive Stock Options
granted hereunder, the aggregate Fair Market Value (determined as of the date of
the Grant thereof) of the Common Stock with respect to which Incentive Stock
Options become exercisable by any Participant for the first

 



--------------------------------------------------------------------------------



 



time during any calendar year (under the Plan and all other plans maintained by
the Company or its Affiliates) shall not exceed $100,000.
     (b) Rules Applicable to Certain Owners. In the case of an individual
described in Section 422(b)(6) of the Code (relating to certain 10% owners), the
Exercise Price with respect to an Incentive Stock Option shall not be less than
110% of the Fair Market Value of a share of Common Stock on the day the Option
is granted and the term of an Incentive Stock Option shall be no more than five
years from the date of grant.
     (c) Disqualifying Disposition. If shares of Common Stock acquired upon
exercise of an Incentive Stock Option are disposed of in a disqualifying
disposition within the meaning of Section 422 of the Code by a Participant prior
to the expiration of either two years from the date of grant of such Option or
one year from the transfer of such shares to the Participant pursuant to the
exercise of such Option, or in any other disqualifying disposition within the
meaning of Section 422 of the Code, such Participant shall notify the Company in
writing as soon as practicable thereafter of the date and terms of such
disposition and, if the Company thereupon has a tax-withholding obligation,
shall pay to the Company an amount equal to any withholding tax the Company is
required to pay as a result of the disqualifying disposition.
     (d) Disability. Solely for purposes of the provisions of the Plan as
applied to Incentive Stock Options and notwithstanding any other provision of
the Plan, “Disability” means a Participant’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.
     Section 7.5. Grants to Non-Employee Directors. Notwithstanding any other
provision of the Plan to the contrary, this Section shall govern Grants to
directors who are not Employees.
     (a) Grants. Each director who is not an Employee on the date he or she
takes office as a director on or after the Effective Date shall receive a Grant
of 1,000 Non-qualified Stock Options as of such date. Each director is entitled
to such other Grants (excluding Incentive Stock Options) as the Board may award
at any time and from time to time.
     (b) Exercise Price. The Exercise Price of Non-qualified Stock Options
granted to a director equals the Fair Market Value of the Common Stock on such
date.
     (c) Term. Non-qualified Stock Options granted to directors hereunder shall
have a term of five years; provided that Grants of Non-qualified Stock Options
expire one year after the date of which a director terminates his or her service
as a director, but in no event later than the date on which such Non-qualified
Stock Options would otherwise expire. Grants other than Non-qualified Stock
Options shall have such terms as set by the Board in the applicable Agreement.
     (d) Exercise and Expiration. Unless provided otherwise by the Board in an
Agreement, Options and SARs granted to a director hereunder are fully (100%)
exercisable on the one-year anniversary of the date of grant. Directors may
exercise Non-qualified Stock Options in the manner set forth in Section 7.2.
Grants to directors pursuant to this Section 7.5 shall be governed by the same
provisions for termination in the event of the director’s death as contained in
Sections 6.4(b) and 6.5(b) and in the event of the director’s Disability as
contained in Sections 6.4(c) and 6.5(b).
ARTICLE VIII
STOCK APPRECIATION RIGHTS
     Section 8.1. Grant. The Committee has authority to grant Stock Appreciation
Rights (“SARs”) under the Plan at any time or from time to time. A SAR shall
entitle the Participant to receive Common Stock or cash upon exercise of such
SAR equal in value to the excess of the Fair Market Value per share of Common
Stock over the

 



--------------------------------------------------------------------------------



 



exercise price per share of Common Stock specified in the related Agreement,
multiplied by the number of shares in respect of which the SAR is exercised,
less any amount retained to cover tax withholdings, if necessary. The aggregate
Fair Market Value per share of Common Stock shall be determined as of the date
of exercise of such SAR. Settlement of a SAR shall be subject to the
Participant’s satisfaction in full of any conditions, restrictions or
limitations imposed in accordance with the Plan or any Agreement. SARs may be
awarded alone or in addition to other Grants made under the Plan.
     Section 8.2. Required Terms and Conditions. SARs shall be subject to the
following terms and conditions and to such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Committee deems desirable.
     (a) Price. The grant price of a SAR may not be less than 100% of the Fair
Market Value per share of Common Stock on the date of grant, and the exercise
price of a SAR may not be less than 100% of the Fair Market Value per share of
Common Stock on the date of exercise.
     (b) Term and Exercisability. The term and exercisability of a SAR shall be
no longer than ten (10) years after the Grant Date. The Committee may provide in
a SAR Agreement or thereafter for an accelerated exercise of all or part of a
SAR upon such events or standards that it may determine, including one or more
performance measures.
     (c) Method of Exercise. A Participant shall exercise a SAR by giving
written notice of exercise to the Company specifying in whole shares the portion
of the SAR to be exercised and if the Participant has more than one Grant of
SARs which could be exercised, designating the particular Grant to be exercised.
     (d) No Deferral Features. To the extent necessary to comply with Code
Section 409A, the SAR Agreement shall not include any features allowing the
Participant to defer recognition of income past the date of exercise.
     (f) Modification. Notwithstanding any provision of the Plan to the
contrary, the Committee shall not amend or otherwise modify a Grant of a SAR,
which explicitly requires settlement only in cash, after the date of grant to
permit settlement in Common Stock or a combination of Common Stock and cash.
     Section 8.3. Standard Terms and Conditions. Unless the Committee specifies
otherwise in the SAR Agreement, the terms set forth in this Section 8.4 shall
apply to all SARs granted under the Plan. An SAR Agreement that incorporates the
terms of the Plan by reference shall be deemed to have incorporated the terms
set forth in this Section.
     (a) Term. The standard term of a SAR shall be seven (7) years beginning on
the Grant Date.
     (b) Exercisability. The standard rate at which a SAR shall be exercisable
shall be 25% percent of the Grant on each of the first four annual anniversaries
of the Grant Date.
     (c) Nontransferability of Stock Appreciation Rights. The standard SAR
Agreement shall provide that no SAR shall be sold, assigned, margined,
transferred, encumbered, conveyed, gifted, alienated, hypothecated, pledged or
otherwise disposed of, other than by will or the laws of descent and
distribution, and all SARs shall be exercisable during the Participant’s
lifetime only by the Participant.
ARTICLE IX
RESTRICTED STOCK
     Section 9.1. General. The Committee has authority to grant Restricted Stock
under the Plan at any time or from time to time. The Committee shall determine
the number of shares of Restricted Stock to be awarded to any Eligible Person,
the Restriction Period within which such Grants may be subject to forfeiture and
any other terms

 



--------------------------------------------------------------------------------



 



and conditions of the Grants, including without limitation providing for either
grant or vesting upon the achievement of performance goals. To the extent the
Company desires to avoid the deduction limit of Code Section 162(m) as applied
to Restricted Stock, Grants of Restricted Stock must comply with Section 11.5.
     Section 9.2. Required Terms and Conditions. Restricted Stock shall be
subject to the following terms and conditions and to such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
deems desirable:
     (a) Restrictions. The Committee may condition the grant or vesting of the
Restricted Stock on the performance of services for the Company or the
attainment of performance goals, or both.
     (b) Delivery. The Company shall issue the shares of Restricted Stock to
each recipient who is awarded a Grant of Restricted Stock either in certificate
form or in book entry form, registered in the name of the recipient, with
legends or notations, as applicable, referring to the terms, conditions and
restrictions applicable to any such Grant and record the transfer on the
Company’s official shareholder records; provided that the Company may require
that any stock certificates evidencing Restricted Stock granted hereunder be
held in the custody of the Company until the restrictions thereon shall have
lapsed, and that as a condition of any Grant of Restricted Stock, the
Participant shall have delivered a stock power, endorsed in blank, relating to
the Common Stock covered by such Grant.
     Section 9.3. Standard Terms and Conditions. Unless the Committee specifies
otherwise in the Restricted Stock Agreement, the terms set forth in this
Section 9.3 shall apply to all Restricted Stock granted under the Plan. A
Restricted Stock Agreement that incorporates the terms of the Plan by reference
shall be deemed to have incorporated the terms set forth in this Section.
     (a) Restriction Period. Standard Grants of Restricted Stock will vest in
50% increments on each annual anniversary of the date of grant beginning with
the first anniversary.
     (b) Restrictions. The standard restrictions applicable to Restricted Stock
are continued service of the Participant for the Company during the Restriction
Period.
     (c) Rights. The standard terms of a Restricted Stock Agreement shall
provide that the Participant shall have, with respect to the Restricted Stock,
all of the rights of a shareholder of the Company holding the class of Common
Stock that is the subject of the Restricted Stock, including, if applicable, the
right to vote the shares and the right to receive any cash dividends, subject to
Section 6.3.
     Section 9.4. Price. The Committee may require a Participant to pay a
stipulated purchase price for each share of Restricted Stock.
ARTICLE X
RESTRICTED STOCK UNITS
     Section 10.1. General. The Committee has authority to grant Restricted
Stock Units under the Plan at any time or from time to time. A Restricted Stock
Unit is a bookkeeping entry of a grant of Common Stock that will be settled
either by delivery of Common Stock or the payment of cash based upon the Fair
Market Value of a specified number of Common Stock. The Committee shall
determine the number of Restricted Stock Units to be awarded to any Participant,
the Restriction Period within which such Grants may be subject to forfeiture and
any other terms and conditions of the Grants, including, without limitation,
providing for either grant or vesting upon the achievement of performance goals.
To the extent the Company desires to avoid the deduction limit of Code Section
162(m) as applied to Restricted Stock Units, Grants of Restricted Stock Units
must comply with Section 11.5. The Grant of a Restricted Stock Unit shall occur
as of the grant date determined by the Committee. Restricted Stock Units may be
awarded alone or in addition to other Grants made under the Plan.

 



--------------------------------------------------------------------------------



 



     Section 10.2. Required Terms and Conditions. Restricted Stock Units shall
be subject to the following terms and conditions and to such additional terms
and conditions, not inconsistent with the provisions of the Plan, as the
Committee deems desirable:
     (a) Restrictions. The Committee may condition the grant or vesting of the
Restricted Stock Units on the performance of services for the Company, the
attainment of performance goals, or both. To the extent tied to performance, the
Company will comply with Section 11.5 if it desires to obtain a deduction.
     (b) Rights. The Committee shall be entitled to specify in a Restricted
Stock Unit Agreement the extent to which and on what terms and conditions the
applicable Participant shall be entitled to receive payments corresponding to
the dividends payable on the Common Stock.
     Section 10.3. Standard Terms and Conditions. Unless the Committee specifies
otherwise in the Restricted Stock Unit Agreement, the terms set forth in this
Section 10.3 shall apply to all Restricted Stock Units granted under the Plan. A
Restricted Stock Unit Agreement that incorporates the terms of the Plan by
reference shall be deemed to have incorporated the terms set forth in this
Section:
     (a) Restriction Period. The standard Restriction Period shall be one year
from the Grant Date.
     (b) Restrictions. The standard restrictions applicable to a Restricted
Stock Unit are continued service of the Participant for the Company during the
Restriction Period.
     (c) Rights. The standard terms of the Restricted Stock Units shall provide
that the Participant is entitled to receive current payments corresponding to
the dividends payable on the Common Stock.
ARTICLE XI
OTHER AWARDS AND PERFORMANCE-BASED GRANTS
     Section 11.1. Performance Units. The Committee has authority to grant
Performance Units under the Plan at any time or from time to time. A Performance
Unit consists of the right to receive cash upon achievement of a performance
goal or goals (as the case may be) and satisfaction of such other terms and
conditions as the Committee determines. The Committee shall have complete
discretion to determine the number of Performance Units granted to each
Participant and any applicable conditions. An award of Performance Units shall
be earned in accordance with the Agreement over a specified period of
performance, as determined by the Committee. Unless expressly waived in the
Agreement, an award of Performance Units must vest solely on the attainment of
one or more performance goals. Performance Units may be granted alone or in
addition to other Awards made under the Plan. The Committee, in its discretion,
may substitute actual shares of Common Stock for the cash payment otherwise
required to be made to a Participant pursuant to a Performance Unit. To the
extent the Company desires to avoid the application of the deduction limit of
Code Section 162(m) as applied to Performance Units, Grants of Performance Units
will comply with the provisions of Section 11.5.
     Section 11.2. Performance Shares. The Committee has authority to grant
Performance Shares under the Plan at any time or from time to time. A
Performance Share consists of the right to receive shares of Common Stock upon
achievement of a performance goal or goals (as the case may be) and satisfaction
of such other terms and conditions as the Committee determines. The Committee
shall have complete discretion to determine the number of Performance Shares
granted to each Participant and any applicable conditions. An award of
Performance Shares shall be earned in accordance with the Agreement over a
specified period of performance, as determined by the Committee. Unless
expressly waived in the Agreement, an award of Performance Shares must vest
solely on the attainment of one or more performance goals. Performance Shares
may be granted alone or in addition to other Awards made under the Plan. The
Committee, in its discretion, may make a cash payment equal to the Fair Market
Value of the Common Stock otherwise required to be issued to a Participant
pursuant to a Performance Share. To

 



--------------------------------------------------------------------------------



 



the extent the Company desires to avoid the application of the deduction limit
of Code Section 162(m) as applied to Performance Shares, Grants of Performance
Shares will comply with the provisions of Section 11.5.
     Section 11.3. Other Awards. The Committee has authority to grant Other
Awards under the Plan at any time and from time to time. An Other Award is a
Grant not otherwise specifically provided for under the terms of the Plan that
is valued in whole or in part by reference to, or is otherwise based upon or
settled in, Common Stock. The Grant of an Other Award shall be evidenced by an
Agreement, setting forth the terms and conditions of the Grant as the Committee,
in its sole discretion within the terms of the Plan, deems desirable. Other
Awards may be awarded alone or in addition to other Grants made under the Plan.
     Section 11.4. Incentive Awards. The Committee has authority to grant
Incentive Awards, which are annual cash payments to select officers and
Employees based on the attainment of one or more performance goals as the
Committee may determine. Incentive Awards must comply with the requirements of
Section 11.5.
     Section 11.5. Provisions Relating to Code Section 162(m). Unless expressly
waived (either with respect to an individual Participant or a class of
individual Participants) in writing by the Committee, it is the intent of the
Company that Grants made to persons who are (or may become) “Covered Employees”
(within the meaning of Section 162(m) of the Code) shall constitute “qualified
performance-based compensation” satisfying the relevant requirements of Code
Section 162(m) and the guidance thereunder. Accordingly, the Plan shall be
administered and the provisions of the Plan shall be interpreted in a manner
consistent with Code Section 162(m). If any provision of the Plan or any
Agreement relating to such a Grant does not comply or is inconsistent with the
requirements of Code Section 162(m), unless expressly waived as described above,
such provision shall be construed or deemed amended to the extent necessary to
conform to such requirements. In addition, the following provisions shall apply
to the Plan or a Grant to the extent necessary to obtain a tax deduction for the
Company or an Affiliate:
     (a) Awards subject to this Section must vest (or may be granted or vest)
solely on the attainment of one or more objective performance goals unrelated to
term of employment. Grants will also be subject to the general vesting
provisions provided in the Agreement and this Plan.
     (b) Within the first 90 days of the year, but in no event later than
completion of 25% of the Performance Period or such earlier date as required
under Section 162(m), the Committee must establish performance goals (in
accordance with subsection (e) below) in writing (including but not limited to
Committee minutes) for Covered Employees who will receive Grants that are
intended as qualified performance-based compensation. The outcome of the goal
must be substantially uncertain at the time the Committee actually establishes
the goal.
     (c) The performance goal must state, in terms of an objective formula or
standard, the method for computing the Grant payable to the Participant if the
goal is attained.
     (d) The terms of the objective formula or standard must prevent any
discretion being exercised by the Committee to later increase the amount payable
that otherwise would be due upon attainment of the goal, but may allow
discretion to decrease the amount payable.
     (e) The material terms of the performance goal must be disclosed to and
subsequently approved in a separate vote by the stockholders before the payout
is executed, unless they conform to one or any combination of the following
goals/targets, each determined in accordance with generally accepted accounting
principles or similar objective standards (and/or each as may appear in the
annual report to stockholders, Form 10K or Form 10Q) as applied to the Company’s
activities or performance or relative to comparison companies and as applied to
the Company as a whole or business units or divisions: revenue; revenue growth;
earnings (including earnings per share, earnings before interest, taxes,
depreciation and amortization, earnings before interest and taxes, and earnings
before or after taxes); operating income; gross profit; net income; profit
margins; earnings per share; return on assets; return on equity; return on
invested capital; economic value-added; efficiency ratio (other expenses as a
percentage of other income plus net interest income); stock price; gross dollar
volume; cost containment or reduction; total shareholder return; market share;
asset growth; deposit growth; book value; expense deposit ratios; management;
cash flow; customer satisfaction; regulatory compliance metrics; CAMELS rating;
and loan originations.

 



--------------------------------------------------------------------------------



 



     The foregoing criteria may relate to the Company or its Affiliates, one or
more of their divisions or units, or any combination of the foregoing, and may
be applied on an absolute basis and/or be relative to one or more peer group
companies or indices, or any combination thereof, all as the Committee shall
determine.
     (f) A combination of the above performance goals may be used with a
particular Agreement evidencing a Grant.
     (g) The Committee in its sole discretion in setting the goals/targets in
the time prescribed above may provide for the making of equitable adjustments
(singularly or in combination) to the goals/targets in recognition of unusual or
nonrecurring events for the following qualifying objective items: asset
impairments under Statement of Financial Accounting Standards No. 121, as
amended or superseded; acquisition-related charges; accruals for restructuring
and/or reorganization program charges; merger integration costs; merger
transaction costs; any profit or loss attributable to the business operations of
any entity or entities acquired during the period of service to which the
performance goal relates; tax settlements; any extraordinary, unusual-in-nature,
infrequent-in-occurrence or other nonrecurring items (not otherwise listed) as
described in Accounting Principles Board Opinion No. 30; any extraordinary,
unusual-in-nature, infrequent-in-occurrence or other nonrecurring items (not
otherwise listed) in management’s discussion and analysis of financial condition
results of operations, selected financial data, financial statements and/or in
the footnotes, each as appearing in the annual report to stockholders;
unrealized gains or losses on investments; charges related to derivative
transactions contemplated by Statement of Financial Accounting Standards
No. 133, as amended or superseded; and compensation charges related to FAS 123
(Revised) or its successor provision.
     (h) The Committee must certify in writing prior to payout that the
performance goals and any other material terms were in fact satisfied. In the
manner required by Section 162(m) of the Code, the Committee shall, promptly
after the date on which the necessary financial and other information for a
particular Performance Period becomes available, certify the extent to which
performance goals have been achieved with respect to any Grant intended to
qualify as “performance-based compensation” under Section 162(m) of the Code. In
addition, the Committee may, in its discretion, reduce or eliminate the amount
of any Grant payable to any Participant, based on such factors as the Committee
may deem relevant.
     (i) Limitation on Grants.
     (i) If a Grant is canceled, the canceled Grant continues to be counted
against the maximum number of shares for which Grants may be awarded to the
Participant under the Plan, but not towards the total number of shares reserved
and available under the Plan pursuant to Section 5.1.
     (ii) During any fiscal year, the maximum aggregate number of shares of
Common Stock for which Options and Stock Appreciation Rights may be granted to
any Covered Employee shall not exceed 750,000 shares.
     (iii) During any fiscal year, the maximum aggregate numbers of shares of
Common Stock for which Restricted Stock, Restricted Stock Units, Performance
Units, Performance Shares and Other Awards may be granted to any Covered
Employee shall not exceed 400,000 shares.
     (iv) During any fiscal year, the maximum cash payment hereunder for
performance-based compensation purposes under Code Section 162(m) to any Covered
Employee shall not exceed $6,000,000.
     (v) In the case of an outstanding Grant intended to qualify for the
performance-based compensation exception under Section 162(m), the Committee
shall not, without approval of a majority of the shareholders of the Company,
amend the Plan or the Grant in

 



--------------------------------------------------------------------------------



 



a manner that would adversely affect the Grant’s continued qualification for the
performance-based exception.
ARTICLE XII
MISCELLANEOUS
     Section 12.1. Effect of a Change in Control. Notwithstanding any other
provision of this Plan to the contrary, all unvested, unexercisable or
restricted Grants shall automatically vest, become exercisable and become
unrestricted without further action by the Board or Committee upon a Change in
Control, unless provisions are made in connection with the transaction resulting
in the Change in Control for the assumption of Grants theretofore awarded, or
the substitution for such Grants of new grants, by the successor entity or
parent thereof, with appropriate adjustment as to the number and kind of shares
and the per share exercise prices, as provided in Section 5.4.
     Section 12.2. Rights as a Shareholder. Other than certain voting rights
permitted by the Plan or an Agreement, no person shall have any rights of a
shareholder as to Common Stock subject to a Grant until, after proper transfer
of the Common Stock subject to a Grant or other required action, such shares
have been recorded on the Company’s official shareholder records as having been
issued and transferred. No adjustment shall be made for cash dividends or other
rights for which the record date is prior to the date such shares are recorded
as issued and transferred in the Company’s official shareholder records.
     Section 12.3. Modification, Extension and Renewal of Grants.
     (a) Ability. Within the limitations of the Plan, including the limits of
Sections 8.2(f) and 12.9, the Committee may modify, extend or renew outstanding
Grants, accept the cancellation of outstanding Grants (to the extent not
previously exercised) to make new Grants in substitution therefor, accelerate
vesting and waive any restrictions, forfeiture provisions or other terms and
conditions on Grants, unless such action would not satisfy any applicable
requirements of Rule 16b-3 of the Exchange Act; provided, however, no such
action shall result in an adjustment to the performance goals of any Grant
intended to be exempt under Code Section 162(m) if the action results in such
Grant not being deductible or increases the amount of compensation otherwise
payable to a Participant. The foregoing notwithstanding, no such action shall
apply to a Grant without the consent of the Participant if it would alter or
impair any rights or obligations under any Grant previously made.
     (b) Code Section 409A Limitation. Any action taken under subsection
(a) hereunder to any Grant that is considered “deferred compensation” within the
meaning of Section 409A of the Code shall be made in compliance with the
requirements of Code Section 409A. Any action taken under subsection
(a) hereunder to any Grant that is not considered “deferred compensation” within
the meaning of Code Section 409A shall be made in a manner to ensure that after
such action, the Grant either continues not to be subject to Code Section 409A
or complies with the requirements of Code Section 409A.
     Section 12.4. Term of Plan. Grants may be made pursuant to the Plan until
the expiration of ten (10) years from the Effective Date of the Plan, unless the
Company sooner terminates the Plan under Section 12.6.
     Section 12.5. Securities Law Requirements.
     (a) Legality of Issuance. The issuance of any Common Stock in connection
with a Grant shall be contingent upon the following:
     (i) the obligation of the Company to sell Common Stock with respect to
Grants shall be subject to all applicable laws, rules and regulations, including
all applicable federal and state securities laws, and the obtaining of all such
approvals by governmental agencies as may be deemed necessary or appropriate by
the Committee;

 



--------------------------------------------------------------------------------



 



     (ii) the Committee may make such changes to the Plan as may be necessary or
appropriate to comply with the rules and regulations of any government authority
or to obtain tax benefits; and
     (iii) each Grant is subject to the requirement that if at any time the
Committee determines, in its discretion, that the listing, registration or
qualification of Common Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the Grant or the issuance of Common Stock,
no Grants shall be granted or payment made or Common Stock issued, in whole or
in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions in a manner acceptable to the
Committee.
     (b) Restrictions on Transfer. Regardless of whether the offering and sale
of Common Stock under the Plan has been registered under the Act or has been
registered or qualified under the securities laws of any state, the Company may
impose restrictions on the sale, pledge or other transfer of shares of Common
Stock (including the placement of appropriate legends on stock certificates) if,
in the judgment of the Company and its counsel, such restrictions are necessary
or desirable in order to achieve compliance with the provisions of the Act, the
securities laws of any state or any other law. In the event that the sale of
Common Stock under the Plan is not registered under the Act but an exemption is
available which requires an investment representation or other representation,
each Participant shall be required to represent that such shares of Common Stock
are being acquired for investment, and not with a view to the sale or
distribution thereof, and to make such other representations as are deemed
necessary or appropriate by the Company and its counsel. Any determination by
the Company and its counsel in connection with any of the matters set forth in
this Section shall be conclusive and binding on all persons.
     (c) Registration or Qualification of Securities. The Company may, but shall
not be obligated to, register or qualify the issuance of Grants and/or the sale
of Common Stock under the Act or any other applicable law. The Company shall not
be obligated to take any affirmative action in order to cause the issuance of
Grants or the sale of Common Stock under the Plan to comply with any law.
     (d) Exchange of Certificates. If, in the opinion of the Company and its
counsel, any legend placed on a stock certificate representing Common Stock sold
under the Plan is no longer required, the holder of such certificate shall be
entitled to exchange such certificate for a certificate representing the same
number of shares of Common Stock but lacking such legend.
     Section 12.6. Amendment of the Plan. The Board may from time to time, with
respect to any Common Stock at the time not subject to Grants, suspend or
discontinue the Plan or revise or amend it in any respect whatsoever. The Board
may amend the Plan as it shall deem advisable, except that no amendment may
adversely affect a Participant with respect to Grants previously made without
the written consent of the Participant holding such Grant and unless such
amendments are in connection with compliance with applicable laws (including
Code Section 409A), stock exchange rules or accounting rules; provided that the
Board may not make any amendment in the Plan, including the repricing,
replacement or regranting through cancellation of Options or SARs, that would,
if such amendment were not approved by the holders of the Common Stock, cause
the Plan to fail to comply with any requirement or applicable law or regulation,
unless and until the approval of the holders of such Common Stock is obtained.
     Section 12.7. Application of Funds. The proceeds received by the Company
from the sale of Common Stock pursuant to the exercise of an Option will be used
for general corporate purposes.
     Section 12.8. Tax Withholding. Each recipient of a Grant shall, no later
than the date as of which the value of any Grant first becomes includable in the
gross income of the recipient for federal income tax purposes, pay to the
Company, or make arrangements satisfactory to the Company regarding payment of
any federal, state or local taxes of any kind that are required by law to be
withheld with respect to such income. A Participant may elect to have such tax
withholding satisfied, in whole or in part, by (i) authorizing the Company to
withhold a number of shares of Common Stock to be issued pursuant to a Grant
equal to the Fair Market Value as of the date withholding

 



--------------------------------------------------------------------------------



 



is effected that would satisfy the withholding amount due, (ii) transferring to
the Company shares of Common Stock owned by the Participant with a Fair Market
Value equal to the amount of the required withholding tax, or (iii) in the case
of a Participant who is an Employee of the Company at the time such withholding
is effected, by withholding from the Participant’s cash compensation.
Notwithstanding anything contained in the Plan to the contrary, the
Participant’s satisfaction of any tax-withholding requirements imposed by the
Committee shall be a condition precedent to the Company’s obligation as may
otherwise be provided hereunder to provide shares of Common Stock to the
Participant, and the failure of the Participant to satisfy such requirements
with respect to the exercise of an Option shall cause such Option to be
forfeited. Any Participant who surrenders previously owned shares of Common
Stock to satisfy withholding obligations incurred in connection with a Grant
must comply with the applicable provisions of Rule 16b-3 of the Exchange Act, if
applicable.
     Section 12.9. No Reload Rights and No Repricings. Options and SARs shall
not contain any provisions entitling a Participant to an automatic grant of
additional Options or SARs in connection with any exercise of the original
Option or SAR. In no event will the Committee be permitted to reprice any Grant
unless approved pursuant to a vote of the shareholders.
     Section 12.10. Notices. All notices under the Plan shall be in writing and
if to the Company, shall be delivered personally to the Secretary of the Company
or mailed to its principal office, addressed to the attention of the Secretary,
and if to a Participant or recipient of a Grant, shall be delivered personally
or mailed to the Participant or recipient of a Grant at the address appearing in
the records of the Company. Such addresses may be changed at any time by written
notice to the other party given in accordance with this Section.
     Section 12.11. Rights to Employment or Other Service. Nothing in the Plan
or in any Option or Grant granted pursuant to the Plan shall confer on any
individual any right to continue in the employ or other service of the Company
(if applicable) or interfere in any way with the right of the Company and its
shareholders to terminate the individual’s employment or other service at any
time.
     Section 12.12. Exculpation and Indemnification. To the maximum extent
permitted by law, the Company shall indemnify and hold harmless the members of
the Board and the members of the Committee from and against any and all
liabilities, costs and expenses incurred by such persons as a result of any act
or omission to act in connection with the performance of such person’s duties,
responsibilities and obligations under the Plan, other than such liabilities,
costs and expenses as may result from the gross negligence, bad faith, willful
misconduct or criminal acts of such persons.
     Section 12.13. No Fund Created. Any and all payments hereunder to
recipients of Grants hereunder shall be made from the general funds of the
Company (or, if applicable, a Participating Company), and no special or separate
fund shall be established or other segregation of assets made to assure such
payments; provided that bookkeeping reserves may be established in connection
with the satisfaction of payment obligations hereunder. The obligations of the
Company under the Plan are unsecured and constitute a mere promise by the
Company to make benefit payments in the future, and to the extent that any
person acquires a right to receive payments under the Plan from the Company (or,
if applicable, a Participating Company), such right shall be no greater than the
right of a general unsecured creditor of the Company (or, if applicable, a
Participating Company).
     Section 12.14. Additional Arrangements. Nothing contained herein precludes
any Participating Company from adopting other or additional compensation or
benefit arrangements.
     Section 12.15. Code Section 409A Savings Clause.
     (a) It is the intention of the Company that no Grant shall be “deferred
compensation” subject to Section 409A of the Code, unless and to the extent that
the Committee specifically determines otherwise as provided below, and the Plan
and the terms and conditions of all Grants shall be interpreted accordingly.
     (b) The terms and conditions governing any Grants that the Committee
determines will be subject to Section 409A of the Code, including any rules for
elective or mandatory deferral of the delivery of cash or Common Stock pursuant
thereto and any rules regarding treatment of such Grants in the event of

 



--------------------------------------------------------------------------------



 



a Change in Control, shall be set forth in the applicable Agreement and shall
comply in all respects with Section 409A of the Code.
     (c) Following a Change in Control, no action shall be taken under the Plan
that will cause any Grant that the Committee has previously determined is
subject to Section 409A of the Code to fail to comply in any respect with
Section 409A of the Code without the written consent of the Participant.
     Section 12.16. Captions. The use of captions in the Plan is for
convenience. The captions are not intended to provide substantive rights and
shall not be used in construing the terms of the Plan.
     Section 12.17. Governing Law. The laws of Michigan shall govern the plan,
without reference to principles of conflict of laws.
     Section 12.18. Execution. The Company has caused the Plan to be executed in
the name and on behalf of the Company by an officer of the Company thereunto
duly authorized as of this 26th day of May, 2006.

     
 
  FLAGSTAR BANCORP, INC., a Michigan corporation
 
   
 
  By: /s/ Mark T. Hammond
 
 
Name & Title: Mark T. Hammond, Vice Chairman of the Board, President and Chief
Executive Officer

 